MOTION TO REMAND
HOOD, Judge.
The defendant-appellee, Travelers Insurance Company, moves to remand this suit to the .district court to enable it to traverse the right of the plaintiff-appellant, Verjie Wheat Theriot, to continue to pursue this appeal in forma pauperis. The motion is unopposed. We remand.
The record of this appeal has not as yet been lodged with this court.
The defendant has attached to its Motion to Remand a notorized document entitled “Satisfaction of Judgment,” in which the plaintiff, Verjie Wheat Theriot, acknowledges receipt of the sum of $15,469.-88 in full satisfaction of the trial court’s judgment rendered in favor of herself and her minor children.
In view of this recent change in plaintiff’s financial condition, we believe that defendant is entitled to an opportunity to traverse the right of the plaintiff to proceed with her appeal in forma pauperis.
After an appeal has been granted in forma pauperis, an appellee who desires to traverse the affidavits of poverty, or the appellant’s right to continue the appeal without furnishing bond or paying costs, may timely apply to the appellate court to remand the case for that purpose. Affiliated Foods, Inc., v. Blanchard, 256 So.2d 363 (La.App. 3 Cir. 1971); Lake Charles Tile & Carpet Company v. Foster, 251 So. 2d 196 (La.App. 3 Cir. 1971). This application was timely filed.
The case is remanded to the trial court to allow the defendant-appellee to traverse the right of the plaintiff-appellant to proceed in forma pauperis, and for the trial court to rule on that issue.
REMANDED.